Exhibit 10.2
California Trust Logo [logo.jpg]
 
SERVICES AGREEMENT


This Services Agreement (the “Agreement”) is entered into this 7th day of
September, 2007 between Mobius Risk Group, LLC; a Texas Limited Liability
Company having its principal place of business at Three Riverway, Suite 1700,
Houston, Texas, 77056 (“Mobius”) and Medical Discoveries, Inc. (the “Company”);
a Utah Corporation having its principal place of business at 1338 South Foothill
Drive # 266, Salt Lake City, Utah 84108.


WHEREAS the Company desires obtaining certain professional services more
particularly described herein from Mobius and, to this end, engaging the
services of Mobius;


AND WHEREAS the parties seek to enter into a formal Services Agreement which
will include final terms and conditions set forth in a definitive agreement;


AND WHEREAS the parties set forth here in writing the basis of their
relationship to clearly affect the supply and purchase of such services;


NOW THEREFORE in consideration of the premises and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties mutually agree as
follows:


Scope of Work


The Company is currently engaged in and developing a business to grow, produce,
manufacture, and sell seed oils; including but not necessarily limited to seed
oil produced from the seed of the Jatropha plant (Jatropha Curcas), for the
purpose of providing feedstock oil intended for the production of methyl ester,
otherwise known as biodiesel, as either a fuel or industrial solvent; along with
other related byproduct commodities including seed meal and plant-based biomass.


In support of the Company’s stated objectives, Mobius will perform the following
tasks:



1.
Trait Selection & Propagation Research Program. On behalf of the Company, Mobius
will manage and supervise a research and development (R&D) program contracted by
the Company and conducted by the University of Texas Pan American (UTPA)
regarding location, characterization, and optimal economic propagation of the
Jatropha Curcas species. The research and development program will be aimed at
achieving the following tasks:

a.
Location of native Mexican, Caribbean & Central American stands of Jatropha for
the purpose of harvesting and collecting seeds and stems for R&D and bulk
collection purposes,

b.
Identification of national and international 3rd-party sources of Jatropha seed
& stem samples and the acquisition of said samples for R&D and bulk collection
purposes,

c.
Consulting assistance in the Company’s rapid seed & specimen collection and
planting in Texas, Mexico, the Caribbean and Central America production
nurseries, and

 

--------------------------------------------------------------------------------


 
California Trust Logo [logo.jpg]
 


d.
Initiation and completion of greenhouse & field studies aimed at assessing and
augmenting,

i.
Seedling maturation rates,

ii.
Seed production rates, and

iii.
Seed oil content




2.
Growing Operations Start-Up Program. Mobius will manage and supervise the
creation, planning, construction, and start-up of plant nurseries and seed
production plantations in two geographical areas that may include either South
Texas, the Yucatan Peninsula of Mexico (Merida), the Caribbean or Central
America. The specific two geographic areas of operations will be selected by the
Company. Nursery operations are intended to support the start-up of two (2)
plantations of approximately 1,000-Hectares (Ha) each. Mobius will manage and
supervise activities in the selected geographic areas, as well as the
contractors and consultants selected and contracted by the Company to perform
the following tasks:

a.
Growing Operations – Nursery Start-Up

i.
Identification of potential plant nursery sites and assistance with final site
selections, and;

ii.
Preparation and documentation of plant nursery site designs & logistics plans,
and;

iii.
Nursery sites land clearing and construction & operations set-ups, and;

iv.
Harvesting of native Jatropha bulk seeds and stems and transferring to and
planting at nurseries, and;

v.
Negotiating, purchasing, and transferring 3rd party bulk seeds & stem stock and
transferring to and planting at nurseries, and;

vi.
Management of nursery operations from start-up through transfer of established
seedlings or cuttings to production fields.

b.
Growing Operations – Nursery-to-Farm Operations

i.
Identification & location of potential sites for production scale farms with
final site selections, and;

ii.
Preparation and documentation of planting, cultivation, and harvesting
strategies, including a logistics plan for transferring seeds to a central
collection and seed oil production site, and;

iii.
Selection of farm sites and negotiation of land leases/purchases and/or farm
contracts, and;

iv.
Management of training, land preparation, and seedling & cutting transplantation
from nurseries to farms, and;

v.
Oversight of cultivation and farming operations from initial plantation start-up
through completed transfer of established seedlings or cuttings to production
fields (two plantations of 1,000-Ha each).



Term of Engagement


The Scope of Work will begin on or about August __, 2007. The Trait Selection &
Propagation Research and the Growing Operations Start-Up Programs are expected
to proceed for twelve months, or until August __, 2008. The term of this
Agreement, therefore, will proceed for a period of twelve months or until
completion of the Scope of Work, whichever is sooner. The Agreement will
automatically renew for successive periods of six (6) months each, unless
notified by either party at least sixty (60) days prior to the end of the
initial term or any renewal terms. Notwithstanding the foregoing, this Agreement
may be terminated for cause by either party should: (i) the other party
materially breach this Agreement and the other party does not cure such breach
within thirty (30) days after receipt of written notice from the nonbreaching
party, or (ii) due to lack of adequate funding which is not cured within thirty
(30) days after receipt of written notice from the party desiring to terminate
this Agreement.   
 
Page 2 of 7

--------------------------------------------------------------------------------


 
California Trust Logo [logo.jpg]
 
Positions and Duties


During the Term, and consistent with the Scope of Work provided above, Mobius
shall utilize commercially reasonable efforts to provide certain staff to serve
in management and operations roles as requested by the Company, or
alternatively, at Mobius’ election, to provide services as an independent
contractor that are associated with the following roles. These roles may include
Chief Operating Officer, Chief Risk Officer, Vice-President Business
Development, Risk Manager, Project Developer, Project Manager or other staff
that Mobius is qualified to provide and may be reasonably requested by the
Company. During the Term, Mobius shall render such administrative, risk and
other executive and managerial services to the Company and its affiliates
consistent with Mobius’ positions and the by-laws of the Company and as the
Chief Executive Officer or President or the Board of Directors of the Company
may from time to time reasonably direct. Mobius shall also have the right to
designate a person to serve on the Board of Directors as a director of the
Company or such subsidiaries of the Company as may from time to time be
designated by the Board.


During the Term, Mobius shall report to the Chief Executive Officer or the
President of the Company, and shall devote its commercially reasonable efforts
to the business and affairs of the Company. Mobius shall perform its duties,
responsibilities and functions to the Company hereunder to the best of his
abilities in a diligent, trustworthy, professional and efficient manner and
shall comply with the Company’s policies and procedures in all material
respects. In performing its duties and exercising its authority under this
Agreement, Mobius shall support and implement the business and strategic plans
approved from time to time by the Board of the Company, and directed by the CEO
or the President of the Company, and shall support and cooperate with the
Company’s efforts to operate in conformity with the business and strategic plans
approved by the Board of the Company.


Fees and Payment Terms


Mobius will execute the Scope of Work described above for a fixed monthly
retainer fee of $45,000 per month. Monthly retainer fees are payable one month
in advance of services, with the first month’s fee payable upon execution of
this Agreement. Subsequent payments of monthly retainer fees are due and payable
on or before the 20th of the succeeding month.


Page 3 of 7

--------------------------------------------------------------------------------


 
California Trust Logo [logo.jpg]
 
Expenses


During the Services Period, the Company shall reimburse Mobius for all
reasonable pre-approved business expenses incurred during the course of
performing its obligations under this Agreement. “Reimbursable Expenses” means
all pre-approved reasonable costs and expenses for copy and reproduction,
delivery, travel out of area, mileage, lodging, meals, and other project-related
incidental costs, or as otherwise determined beforehand by Company and provided
to Mobius in writing. Mobius will exercise its commercially reasonable efforts
to minimize project expenses consistent with its obligations under this
Agreement. All Reimbursable Expenses are payable within 30 days of invoice.
Notwithstanding the foregoing, in no cases shall Reimbursable Expenses exceed
more than $10,000 per month during the term of this Agreement, unless agreed to
in writing by the Company prior to the expenses being incurred.


Confidentiality


Mobius and Company each recognize that, during the course of the Term, each of
them may have access to, and that there may be disclosed to them, information of
a proprietary nature owned by the other party, including but not limited to
records, supplier lists and information, pricing information, data, formulae,
design information and specifications, inventions, processes and methods, which
is of a confidential or trade secret nature, and which has great value to such
party (the “Confidential Information”). Mobius and Company each acknowledge that
except for this Agreement, and the Services to be provided hereunder, either
party would not have had and would not have access to such Confidential
Information, and Mobius and Company each agree that any and all confidential
knowledge or Confidential Information which may have been or may be obtained by
or disclosed to them hereunder, including but not limited to the information
hereinabove set forth, will be held confidential by each of them, that each of
them will use reasonable efforts to conceal the same from any and all other
persons, including but not limited to their competitors. Notwithstanding
anything in this Agreement to the contrary, however, Confidential Information
shall not include information which is (i) in or becomes part of the public
domain other than by disclosure by such party in violation of this Agreement,
(ii) demonstrably known to such party previously without an obligation of
confidentiality, (iii) can be demonstrated by such party to have been
independently developed by such party outside of this Agreement and not
constituting an infringement of any intellectual property rights, trade secrets
or other proprietary interest, or (iv) rightfully obtained by such party from
third parties without an obligation of confidentiality.


Notwithstanding anything to the contrary, Mobius shall continue to be the sole
and exclusive owner of its technical know-how and expertise outside of the Scope
of Work set forth in this Agreement, and may utilize such technical know-how and
expertise for and on behalf of itself or third parties, and the Company shall
have no claims with respect thereto. The Company shall not utilize any of such
technical know-how or expertise except for its own intended purposes and will
not compete with Mobius in providing the services provided by Mobius hereunder
for compensation for a time period of five (5) years after termination of this
Agreement. The Company shall own all Mobius technical know-how directly related
to the Scope of Work and shall be able to utilize such technical know-how and
expertise for and on behalf of itself or third parties, and Mobius shall have no
claims with respect thereto. Mobius shall not utilize any of such technical
know-how or expertise except for its own intended purposes and will not compete
with Company by providing to any third party the services set forth in the Scope
of Work for a time period of eighteen (18) months after termination of this
Agreement. Mobius shall make prompt written disclosure to Company of all
inventions, improvements, discoveries, copyrightable works, or other
intellectual property, whether or not patentable or copyrightable, which are
made, conceived, reduced to practice, or developed by Mobius, whether solely or
jointly with others, during the course of performing consulting services under
this Agreement or from any information obtained by Mobius in discussions and
meetings with employees or other consultants of Company. Furthermore, Mobius
hereby assigns, and agrees to assign, all of Mobius' rights, titles, and
interests in such inventions, improvements, discoveries, copyrightable works,
and other intellectual property as it relates to biofuels feedstock research,
development, implementation, transportation and/or processing
 
Page 4 of 7

--------------------------------------------------------------------------------


 
California Trust Logo [logo.jpg]
 
Independent Contractor


Nothing contained herein shall be construed as causing the parties to be
partners, co-owners or joint venturers. It is agreed by the parties that Mobius
is an independent contractor performing services for Company.


Governing Law


This Agreement shall be construed according to and governed by the laws of the
State of Texas. Any disputes under this Agreement shall be tried exclusively in
the state or federal courts located in Harris County, Texas.


Notices


Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be provided to the appropriate party by personal delivery
or by certified mail, postage prepaid, or recognized overnight delivery
services;


If to First Party:
Mobius Risk Group LLC
Three Riverway, Suite 1700
Houston, TX 77056
Attention: Casey Ragsdale
Telefax: (713) 877-0405


If to Second Party:
Medical Discoveries, Inc.
c/o Sunhaven Farms
30103 West Gwinn Road
Prosser, WA 99350
Attention: Chairman of the Board, David R. Walker


Page 5 of 7

--------------------------------------------------------------------------------


 
California Trust Logo [logo.jpg]
 
Final Agreement


This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.


Headings


Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.


Drafting


In the event of any ambiguity in this Agreement, such ambiguity shall not be
construed against the drafter.


Waiver


No failure or delay on the part of either party in exercising any right, power,
or remedy hereunder shall operate as a waiver thereof.


Attorneys’ Fees and Costs


If any party to this Agreement files a court action to enforce or interpret that
party’s rights under this Agreement or in connection with any matter arising
from this Agreement, then the party deemed to be the prevailing party in that
action shall be entitled to recover its/his costs of suit, including expert
witness fees, and reasonable attorneys’ fees incurred in connection with that
action.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.




THIS PORTION OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOLLOW

Page 6 of 7

--------------------------------------------------------------------------------


 
California Trust Logo [logo.jpg]
 
Mobius Risk Group, LLC


By:
 
Date:
   
Eric J. Melvin
   
Chief Executive Officer
 

 
 
Medical Discoveries, Inc.

 


By:
 
Date:
   
David R. Walker
   
Chairman of the Board
 

 
Page 7 of 7

--------------------------------------------------------------------------------

